Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

All of the listed references are not considered due to incomplete patent numbers.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a ferrous metal object”, “a magnet” as claimed in claims 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains implied phraseology “describes” and legal phraseology (“means” and “said”). Correction is required.  See MPEP § 608.01(b).

Claim Objections
 Claim 3, is objected to because of the following informalities:
line 1-2 “part an end”. The examiner interprets “part an end” to be “part of an end”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robert H. Konikoff et al. (US-2370800-A), hereinafter Konikoff

Regarding claim 1, 
A magnetic privacy lock (figs. 1-4; safety lock) for a door (28) comprising:
a shaft actuator magnet (14 collectively); 
a shaft (11); 
a collar (9), wherein the shaft is configured to be inserted into and through the collar (figs. 1-4; revolving plug 11 is inside and through frame 9);
a first shaft magnet (the upper magnetic drivers 13, collectively) embedded through the shaft (figs. 1 and 3), wherein the first shaft magnet has a first polarity (the magnetic polarity of the upper magnetic drives 13 that contacts them directly to their respective magnetic tumblers 14) [(figs. 2-3 and the annotated figure of fig. 1 below];
(the lower magnetic drivers 13, collectively) embedded through the shaft (figs. 1 and 3), wherein the second shaft magnet has a second polarity (the magnetic polarity of the lower magnetic drives 13 that contacts them directly to their respective magnetic tumblers 14), wherein the second polarity has an opposite polarity (each four vertically aligned tumblers 14 and drivers 13 are in direct and magnetic contact due to the opposite polarity of each magnet from the polarity of the magnet next to it) from the first polarity [(figs. 2-3
 and the annotated figure of fig. 1 below]; and,

 during operation a ferrous metal object (16) or magnet is configured to draw the shaft actuator magnet and the shaft towards the ferrous metal object when the ferrous metal object is placed in close proximity to the shaft actuator magnet (figs. 2 and 4; steel key 16 attracts tumblers 14 to rotate along with plug 11 to open the lock), which is configured to activate a lock actuator cam trigger (17), wherein the lock actuator cam trigger is configured to secure (figs. 1 and 3; locked in the closed position) or release the magnetic privacy lock (fig. 4; opening the lock).

    PNG
    media_image1.png
    404
    527
    media_image1.png
    Greyscale

Regarding claim 2,
The magnetic privacy lock of claim 1, wherein the shaft actuator magnet is connected to an end (inner end) of the shaft (figs. 1-4; the tumblers 14 are in contact with inner end of plug 11).

Regarding claim 3, 
The magnetic privacy lock of claim 1, wherein the shaft actuator magnet is formed as part of an end (inner end) of the shaft (figs. 1-4; the tumblers 14 are cylindrically formed to fit into and through the cylindrical passages 12 of plug 11).

Regarding claim 4, 
The magnetic privacy lock of claim 1, wherein the magnetic privacy lock is selected from a lock (safety lock) consisting of: a rim lock, a mortise lock, a sliding door lock, a cam lock, a cylinder lock, and a non-keyed deadbolt (cylinder lock as shown in figs 1-8).

Regarding claim 5, 
A magnetic privacy lock (figs. 1-4; safety lock) for a door (28) comprising:
a shaft actuator magnet (14); 
a shaft (11); 
a collar (9), wherein the shaft is configured to be inserted into and through the collar (figs. 1-4; revolving plug 11 is inside and through frame 9);

during operation a ferrous metal object (16) or magnet is configured to draw the shaft actuator magnet and the shaft towards the ferrous metal object when the ferrous metal object is placed in close proximity to the shaft actuator magnet (figs. 2 and 4; steel key 16 attracts the collective of tumblers 14 to rotate along with plug 11 and the steel key to open the lock), which is configured to activate a lock actuator cam trigger (17), wherein the lock actuator cam trigger is configured to secure (figs. 1 and 3; locked in the closed position) or release the magnetic privacy lock (fig. 4; opening the lock).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Percy R. Graham (US-3516701-A) teaches a magnetic door latch and mortised lock including a sliding tubular bolt, a rotatable magnet, torque unit with spring, a housing with imbedded two magnets or more for small rotational magnetic field effect, striker plate, and stationary permanent magnet. The invention aims to provide a magnetic lock that is less expensive to manufacture and is able to withstands tampering and picking while having a neater appearance.
Harry Carl Wilson (US-3003802-A) teaches keyless magnetic door latch device that includes a ceramic magnet, protective magnetic plates, and a magnetic retainer. The invention is easy to install with reduced number of components that are self-aligning.   
Hermann Hallmann (US-3570287-A) teaches a magnetic cylinder lock with a movable magnetic latch. Including, a core with two rotating magnets of opposite polarities, a key with rotating magnets of opposite polarities, and a rotating locking element or bail that operates the lock mechanism. The invention provides a simple lock that uses low magnetic fields and can be adapted to many different combinations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675